Citation Nr: 1505468	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1971 to February 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  At the hearing the Veteran was afforded a 60 day abeyance period for the submission of additional evidence.

An April 2003 rating decision had denied the Veteran's initial claim of service connection for PTSD.  He subsequently sought to reopen the claim, and rating decisions in July 2007, March 2009, and May 2010 continued the denial.  

In the interim VA has promulgated regulatory revisions liberalizing the criteria for establishing occurrence of a stressor event in service.  Furthermore, the Agency of Original Jurisdiction (AOJ) has found that the Veteran's service included service under circumstances that allow for application of the new (and liberalizing criteria).  Hence, de novo review is indicated.  

[The Board also notes that while generally the scope of a claim of service connection for a specific psychiatric entity (here, PTSD) encompasses all psychiatric entities shown, however, diagnosed, the instant claim is distinguished from that holding in that prior final rating decisions separately denied service connection for psychiatric disabilities other than PTSD, and such other psychiatric disabilities are not the subject of the instant claim to reopen.  See Clemons v. Shinseki, 23 Vet. App. 1(2009).] 

A July 2014 rating decision continued the denial of service connection for schizophrenia with anxiety, depression, and mood swings, finding that there was no new and material evidence to reopen the claim.  The Veteran has not filed a notice of disagreement with that rating decision.  Accordingly, this matter is not now before the Board.

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

Effective July 12, 2010, VA amended its regulations governing claims of service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of a stressor in service.  The final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4)  as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to the instant claim.  VA's guidelines for applying the revised 38 C.F.R. § 3.304(f) in a claim to reopen provide that it will accept a Veteran's lay statement regarding an in-service stressor-related "fear of hostile military or terrorist activity" as sufficient to constitute new and material evidence sufficient to reopen the previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  (emphasis added).  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will also be sufficient for reopening a claim if the Veteran's record otherwise shows service in a location involving exposure to "hostile military of terrorist activity."  See VBA Training Letter No. 10-5 (July 16, 2010).  

The RO has determined that the circumstances of the Veteran's service were consistent with a fear of hostile military activity in service, and that de novo review of the claim was warranted.

The Board finds that additional development is required for a proper adjudication of this claim on the merits.  Specifically, on July 2012 VA PTSD examination, the examiner noted that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and are related to his fear of hostile military or terrorist activity.  The examiner also indicated that such stressors contributed to his PTSD diagnosis.  However, the examiner also opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD, noting a lack of findings of PTSD in service and that the diagnosis was not mentioned by any of the psychiatrists who saw the Veteran saw over the years.  This rationale discounts that a diagnosis of PTSD is not dependent on symptoms being noted in service (or soon thereafter).  Furthermore, as a stressor event in service was not shown prior to the liberalizing regulation, previous examiners would have had no basis for assigning the Veteran a diagnosis of PTSD.  The VA examiner also opined that the Veteran's reported stressors are adequate to support a diagnosis of PTSD, but then found (without adequate explanation, i.e., not identifying which specific criteria necessary for the diagnosis were not met ) that such diagnosis was not warranted.  The examiner also noted that the duration of certain PTSD symptoms was more than 1 month and that the PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning, but that the Veteran does not meet the full criteria for PTSD.  The findings appear inconsistent, and an examination to secure a clarifying opinion is necessary.  

The case is REMANDED for the following:
1.  Secure for association with the record updated (to the present) records of any/all VA or private psychiatric treatment the Veteran has received (in particular any evaluations or treatment for the diagnosis of PTSD).  He must assist in this matter by identifying all providers and submitting releases for VA to secure records from any private providers.

2. Thereafter arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether he has a diagnosis of PTSD that is related to his active service.  The examiner must be advised of the RO's findings that the Veteran has not provided corroborating evidence of a specific stressor event in service, but did serve in circumstances consistent with a fear of hostile activity.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

Does the Veteran at least as likely as not (a 50 % or better probability) have a diagnosis of PTSD (and specifically one based on a fear of hostile/terrorist activity)?  If PTSD is not diagnosed, explain fully why the Veteran does not meet the criteria for such diagnosis, i.e., what specific symptoms /impairment necessary for a diagnosis of PTSD are not shown.

The examiner must explain the rationale for the opinion in detail, citing to supporting factual data as deemed appropriate.

3.  Then review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

